Name: Council Regulation (EEC) No 198/90 of 22 January 1990 amending Regulation (EEC) No 475/86 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: Europe;  prices;  processed agricultural produce
 Date Published: nan

 27. 1 . 90 Official Journal of the European Communities No L 22/ 1 I whose publication is obligatory) COUNCIL REGULATION (EEC) No 198/90 of 22 January 1990 amending Regulation (EEC) No 475/86 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain up to a quantity not exceeding the positive balance, if any, arising when the forecast supply balance is drawn up ; whereas the margarine industry and the mayonnaise industry should be permitted to obtain sunflower oil at the world market price, also up to a quantity not excee ­ ding any positive balance arising when the forecast supply balance is drawn up ; Whereas provision should be made for extending the list of food industries which may obtain sunflower oil at the world market price, provided that such extension does not disturb the use of other vegetable oils, notably olive oil ; Whereas the wording of Regulation (EEC) No 475/86 should be adapted to the combined nomenclature, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 94 of the Act of Accession provides for a system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ; Whereas the quantity of Spanish imports of animal oils and fats which are not subject to the control arrangements has increased to such an extent as to threaten the overall balance of the sector and the pursuit of the objectives set for the standstill period ; whereas competition should be re-established between the various vegetable and animal oils and fats ; Whereas Article 4 of Regulation (EEC) No 475/86 ('), as amended by Regulation (EEC) No 1930/88 (2), provides for drawing up a forecast supply balance for the Spanish market, whereas Article 14 of that Regulation provides for compensatory aid to be granted for rape and sunflower seed used for the production of oil intended for export, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 475/86 is hereby amended as follows : 1 . Article 2 is repalced by the following : 'Article 2 The control system shall cover the following products : CN code Description of goods (a) 1202 10 90 Ground-nuts, not roasted or otherwise cooked, in shell, other than for sowing 1202 20 00 Ground-nuts, not roasted or otherwise cooked, shelled, whether or not broken, other than for sowing 1203 00 00 Copra 1204 00 90 Linseed, whether or not broken, other than for sowing 1205 00 90 Rape or colza seeds, whether or not broken than for sowing 1206 00 90 Sunflower seeds, whether or not broken, other than for sowing 1207 10 90 Palm nuts and kernels, whether or not broken, other than for sowing 1207 20 90 Cotton seeds, whether or not broken, other than for sowing (') OJ No L 53, 1 . 3 . 1986, p. 47. 0 OJ No L 170, 2. 7. 1988, p. 3. No L 22/2 Official Journal of the European Communities 27 . 1 . 90 CN code Description of goods 1207 30 90 Castor oil seeds, whether or not broken, other than for sowing 1207 40 90 Sesamum seeds, whether or not broken, other than for sowing 1207 50 90 Mustard seeds, whether or not broken, other than for sowing 1207 60 90 Safflower seeds, whether or not broken, other than for sowing 1207 91 90 Poppy seeds, whether or not broken, other than for sowing 1207 92 90 Shea nuts (karite nuts), whether or not broken, other than for sowing 1207 99 91 Hemp seeds, whether or not broken, other than for sowing 1207 99 99 Other oil seeds and oleaginous fruits, whether or not broken, other than for sowing (b) 1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard 1504 Fats and oils arid their fractions, of fish or marine mamals, whether or not refined, but not chemically modified 1507 Soya-bean and its fractions, whether, or not refined, but not chemically modified 1508 Ground-nut oil and its fractions, whether or not refined, but not chemically modified 1511 Palm oil and its fractions, whether or not refined, but not chemically modi ­ fied 1512 Sunflower seed, safflower or cotton-seed oil and their fractions, whether or not refined, but not chemically modified 1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified ex 1515 Other fixed vegetable fats and oils and their fractions, whether or not refined, but not chemically modified ex 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydro ­ genated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared, (excluding hydrogenated castor oil, so called 'opalwax' : 1 51 6 20 1 0) ex 1517 Margarine, edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of code 1516, excluding codes 1517 10 10, 1517 90 10 and 1517 90 93 1518 00 31 1518 00 39 Fixed vegetable oils, fluid , mixed for technical or industrial uses other than the manufacture of foodstuffs for human consumption' 2. Article 14 replaced by the following : 'Article 14 1 . If, in the case of sunflower and rape seed oil, the supply balance drawn up in accordance with Article 4 is positive, and for a quantity not exceeding that balance, compensatory aid shall be granted in respect of sunflower and rape seed harvested in Spain and used for the production of oil intended for : export,  the manufacture of products covered by CN codes 1516, 1517 and 2103 90 90. A decision may be taken, in accordance with the procedure laid down in Article 16, to grant the compensatory aid for sunflower oil used by other food industries provided that such extension does not disturb the use of other vegetable oils, notably olive oil . 2 . The compensatory aid provided for in paragraph 1 shall be equal to the difference between the price of Spanish seed and the world price, less the import duty charged in Spain on the quantity of cake correspon ­ ding to the use of the seed in question . The aid shall be fixed periodically by the Commission . Exports under this Article may not benefit under the provi ­ sions of Article 9! Article 2 This Regulation shall enter into, force on the day of its publication in the Official Journal of the European Communities. 27. 1 . 90 Official Journal of the European Communities No L 22/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1990 . For the Council The President M. O'KENNEDY